Citation Nr: 1241329	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-48 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran performed active service from August 1979 to August 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was certified to the Board by the Denver, Colorado RO.

The issues of entitlement to increased disability ratings for right wrist and right ear hearing loss disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2009 substantive appeal the Veteran requested an opportunity to appear at a hearing conducted by the Board at a local VA office.  In a December 2009 letter, the RO informed the Veteran of his hearing options and asked that he confirm his hearing request.  The letter, however, was sent to an old address.  While a second letter was sent to a different address, there is no evidence that a hearing clarification letter was sent to the address listed on a March 5, 2010, report of contact.  Moreover, in June 2011, the Veteran filed yet another new address.  

Given that there is no evidence the Veteran has withdrawn his request to appear before a member of the Board, and given the notice abnormalities noted above, the Board finds that the appellant has not been afforded the Board hearing he requested concerning the issue on the title page.   Hence, further development is required.  38 C.F.R. § 20.700 (2012).

To ensure that VA has met its duty to assist the appellant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this issue is REMANDED for the following development:

The AOJ should schedule the appellant for a travel board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


